Case 20-05020         Doc 14       Filed 10/29/20        Entered 10/29/20 08:32:46     Page 1 of 6




                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF CONNECTICUT
                                       BRIDGEPORT DIVISION

----------------------------------------------------------------------X   Chapter 7
In re:

PAXTON BRADY KINOL,                                                       Case No.: 19-51279 (JAM)

         Debtor.
----------------------------------------------------------------------X

RICHARD M. COAN, TRUSTEE,

        Plaintiff,

V.                                                                        Adv. Proc. No.: 20-05020

TINA MAZZOLA KINOL,

         Defendant.
----------------------------------------------------------------------X

  MOTION FOR AUTHORITY TO COMPROMISE AND SETTLE CONTROVERSIES

                 Richard M. Coan, Trustee (the “Trustee”) of the Bankruptcy Estate of Paxton

Brady Kinol (the “Debtor”), by and through his attorneys, Coan, Lewendon, Gulliver &

Miltenberger, LLC, pursuant to Fed. R. Bankr. P. 9019, hereby files this motion for authority to

compromise and settle his controversies with Tina Mazzola Kinol. In support of his motion, the

Trustee states as follows:

        1.       On September 25, 2019 (the “Petition Date”), the Debtor filed a petition (the

“Petition”) pursuant to Chapter 7 of the Bankruptcy Code in the United States Bankruptcy

Court, District of Connecticut (the “Court”).

        2.       On September 26, 2016, Richard M. Coan was appointed as the interim trustee of

the Estate and has since qualified and is serving as trustee.             The Trustee, as plaintiff, is

authorized to file this adversary proceeding pursuant to 11 U.S.C. § 323 and Fed. R. Bankr. P.

                                                           −1−
Case 20-05020      Doc 14      Filed 10/29/20    Entered 10/29/20 08:32:46        Page 2 of 6




6009 and has the power and standing to commence this adversary proceeding pursuant to 11

U.S.C. §§ 541, 544, and 548.

       3.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(a), or in

the alternative this is a proceeding arising under the Bankruptcy Code, or arising in or related to

a case under the Bankruptcy Code.

       4.      This is a core proceeding under 28 U.S.C. 157(b)(2)(A), (H) and/or (O) in that it

is a matter concerning the administration of the Estate, the determination, avoidance and/or

recovery of fraudulent conveyances.

                                         THE CLAIMS

       5.      Tina Mazzola Kinol is the wife of the Debtor and an insider of the Debtor.

       6.      According to the Debtor’s sworn Statement of Financial Affairs (the “SOFA”)

and sworn testimony, the Debtor transferred an engagement ring (the “Engagement Ring”) to the

Defendant Tina Mazzola Kinol.

       7.      According to the Debtor’s SOFA, the Debtor purchased the Engagement Ring for

$125,000. The Debtor did not state a value for the Engagement Ring in his SOFA.

       8.      According to the Debtor’s SOFA, the Engagement Ring was a gift. According to

the Debtor’s SOFA, the Debtor made the gift in March of 2018.

       9.      Based on the foregoing the Trustee commenced an action to avoid the gift of the

Engagement Ring to Tina Mazzola Kinol as a fraudulent transfer pursuant to 11 U.S.C. §§ 544

and 548. In the event that Tina Mazzola Kinol claimed that the Engagement Ring was not a gift

but payment on a claim, the Trustee sought to avoid the transfer of the Engagement Ring

pursuant to 11 U.S.C. § 547.




                                                   −2−
Case 20-05020      Doc 14     Filed 10/29/20     Entered 10/29/20 08:32:46         Page 3 of 6




                                     THE SETTLEMENT

       10.     The Trustee has agreed to settle the claims in this adversary proceeding for a

single payment of $40,000 payable within 10 days of an order granting this motion.

                              ARGUMENT AND AUTHORITY

       11.     The merits of a proposed compromise should be judged under the criteria set forth

in Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S.

414 (1968). TMT Trailer requires that a compromise be "fair and equitable." TMT Trailer, 390

U.S. at 424.

       12.     In determining whether a proposed compromise is fair and equitable, a Court

should consider the following factors:

        (a)    The probabilities of the bankruptcy estate's ultimate success on the merits should
               the claim be litigated;

        (b)    The complexity, expense, and likely duration of litigating the claim;

        (c)    The difficulties of collecting a judgment rendered in such litigation; and

        (d)    All other factors relevant to a full and fair assessment of the wisdom of the
               compromise.

TMT Trailer, 390 U.S. at 424. The Trustee believes that the proposed settlement satisfies the

requirements established by the United States Supreme Court in TMT Trailer.

       13.     This Court should determine whether the proposed compromise "falls below the

lowest point of reasonableness." In re W.T. Grant Co., 699 F.2d 599 (2d Cir. 1983). "We

conclude by reemphasizing that the task of the bankruptcy judge was not to determine whether

the settlement was the best that could have been obtained, something that he nor we can ever

know, but whether `it falls below the lowest point in the range of reasonableness.'" In re W.T.

Grant Co., 699 F.2d at 613, quoting Newman v. Stein, 464 F.2d at 693.



                                                   −3−
Case 20-05020       Doc 14    Filed 10/29/20     Entered 10/29/20 08:32:46         Page 4 of 6




        14.     The United States Court of Appeals for the Second Circuit has set forth factors for

approval of settlements based on the original framework announced in TMT Trailer. The United

States Court of Appeals for the Second Circuit wrote as follows:

                Those interrelated factors are: (1) the balance between the litigation’s
                possibility of success and the settlement’s future benefits; (2) the
                likelihood of complex and protracted litigation, “with its attendant
                expense, inconvenience, and delay,” including the difficulty in
                collecting on the judgment; (3) “the paramount interests of the
                creditors,” including each affected class’s relative benefits “and the
                degree to which creditors either do not object to or affirmatively
                support the proposed settlement”; (4) whether other parties in interest
                support the settlement; (5) the “competency and experience of
                counsel” supporting, and “[t]he experience and knowledge of the
                bankruptcy court judge” reviewing, the settlement; (6) “the nature and
                breadth of releases to be obtained by officers and directors”; and (7)
                “the extent to which the settlement is the product of arm's length
                bargaining.

In re Iridium Operating LLC, 478 F.3d 452, 462 (2d Cir. 2007). See also In re Dana Corp., 412

B.R. 53, 60 (Bankr. S.D.N.Y. 2008); In re WorldCom, Inc., 347 B.R. 123, 137 (Bankr.

S.D.N.Y.2006).

        15.     A review of the factors relevant to the settlement of the adversary proceeding

shows that the proposed settlement is fair and equitable and in the best interest of the bankruptcy

estate and its creditors.

        16.     The value of the Trustee’s claims is equal to the value of the Engagement Ring as

sold on the wholesale market by a bankruptcy official (potentially during a pandemic). The

Trustee’s inquiries about the value of the Engagement Ring – and his general experience, which

experience includes the liquidation of jewelry stores – informed the Trustee that any sale of the

Engagement Ring will yield substantially less than the retail price paid for the Engagement Ring.

Moreover, the sale of jewelry or gemstones by a bankruptcy trustee generally yields far less than

the sale by an owner of jewelry or gemstones. The Defendant claims that the Engagement Ring

                                                   −4−
Case 20-05020      Doc 14     Filed 10/29/20     Entered 10/29/20 08:32:46          Page 5 of 6




is worth less than $35,000. The Trustee considers the settlement amount to be reasonably

equivalent to the value of the Engagement Ring if it were to be sold by the bankruptcy estate.

       17.     The Defendant has asserted defenses to the Trustee’s claims. The Defendant may

have a defense to the Trustee’s claim to the extent that she provided value to the Debtor for the

Engagement Ring.

       18.     The Trustee believes that litigating the above-captioned adversary proceeding

(including any appeal) and collecting on the claims against the Defendant will take more than

one year. Accordingly, approval of the settlement will permit the Trustee to distribute funds to

unsecured creditors more than one year earlier than if the settlement is not approved. In addition,

the settlement will reduce the administrative expenses against the bankruptcy estate.

       19.     This settlement is the product of arms-length negotiations.

       WHEREFORE, Richard M. Coan, Trustee of the Bankruptcy Estate of Paxton Brady

Kinol requests the entry of an order authorizing the settlement described herein.

                                             RICHARD M. COAN, TRUSTEE



                                             By /s/ Timothy D. Miltenberger
                                             Timothy D. Miltenberger (ct08874)
                                             Coan, Lewendon, Gulliver & Miltenberger, LLC
                                             495 Orange St.
                                             New Haven, CT 06511
                                             (203) 624-4756
                                             (203) 865-3673 Facsimile
                                             tmiltenberger@coanlewendon.com




                                                   −5−
Case 20-05020      Doc 14    Filed 10/29/20     Entered 10/29/20 08:32:46        Page 6 of 6




                                CERTIFICATE OF SERVICE


        I hereby certify that on October 29, 2020, a copy of the was filed electronically and
served by e-mail to all appearing parties by operation of the court’s electronic filing system as
indicated on the Notice of Electronic Filing and via first class mail on the parties listed below.
Parties may access this filing through the court’s CM/ECF System.


Tina Mazzola Kinol
106 Briscoe Road
New Canaan, CT 06840

                                             /s/ Timothy D. Miltenberger
                                             Timothy D. Miltenberger (ct08874)




                                                  −6−
